Citation Nr: 1420472	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

2.  Entitlement to service connection for psychosis for the purposes of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of the cervical spine.

4.  Entitlement to an evaluation in excess of 40 percent for low back sprain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993 and from March 2001 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, VA received additional private treatment records from the Veteran's representative.  The private treatment records reflect that the Veteran had a history of C5-6 ACDF (anterior cervical discectomy and fusion) with tantalum interbody spacers and trinica anterior cervical plating in November 2011.  A September 2013 operation report indicates that the Veteran had spinal cord stimulator lead and generator placements.  The Veteran has also had several steroid injections for pain.  The most recent VA examination of the Veteran's cervical and lumbar spines was in April 2011, prior to the surgeries.  As the private treatment records indicate the Veteran's service-connected cervical and lumbar spine disabilities may have worsened, the claims must be remanded for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

A December 2011 VA treatment record indicates the Veteran has applied for Social Security Administration (SSA) disability benefits.  The claims file does not reflect the RO attempted to obtain the Veteran's SSA records.  As the SSA records may be relevant to the claim, an attempt should be made to obtain the records.

In regard to the Veteran's claim for entitlement to service connection for PTSD, the Board finds that the claim should be characterized as a claim for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  A March 2011 VA examiner found that the Veteran's ". . . current Major Depressive Disorder is at least as likely as not related to the Veteran's military service."  However, the VA examiner did not provide a rationale for the opinion.  Thus, the opinion is inadequate and the claim must be remanded for a new opinion.

A February 2009 VA treatment record reflects that the Veteran reported that he met with a counselor for a year at Fort Bliss in 2001.  The RO requested records from the William Beaumont Army Medical Center from April to June 2003 and received a negative response.  However, VA has not requested records from 2001.  Thus, an attempt should be made to obtain any counseling records from Fort Bliss from 2001.

Finally, the VA treatment records in the file only date to June 2012.  Consequently, the Board requests the appellant's complete VA treatment records from June 2012 to present.  

The issue of entitlement to service connection for psychosis for the purposes of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability, particularly as the Veteran will receive a new VA psychiatric examination.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  Thus, the claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, if any.  If the records are not available, the claims file must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from June 2012 to present.  If no records are available, the claims folder must indicate this fact.

3.  Obtain any counseling treatment records from 2001 from Fort Bliss.  If no records are available, the claims folder must indicate this fact.

4.  After completion of the above, schedule the Veteran for a VA examination to determine whether the Veteran has an acquired psychiatric disability, to include PTSD and depressive disorder, that is at least as likely as not (at least a 50 percent probability) related to service.

Forward the claims file to the VA examiner.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 through 3, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative changes of the cervical spine and low back sprain.  

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The AOJ should ensure that all information required for rating purposes, to include information required to rate any neurological impairment or radiculopathy from the disability, is provided by the examiner.

Forward the claims file to the VA examiner.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



